DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed 09/20/2021 has been entered.
Election/Restrictions
The Election/Restriction Requirement dated 11/19/2020, as maintained within the Non-Final Rejection dated 02/12/2021 and Final Rejection dated 06/18/2021, is also maintained herein.
Claims 19-22 stand withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17-18, 23-29, and 31-32. is/are rejected under 35 U.S.C. 103 as being unpatentable over Daubitzer et al. (US 2013/0309545 A1, as cited in the previous Office action(s) and within the IDS) in view of Okada (US 2011/0183179 A1, as cited in the previous Office action(s)), or, in the alternative, unpatentable over Daubitzer in view of Okada, Yum et al. (US 2016/0164148 A1, as cited in the previous Office action(s)) and Maguire (US 2017/0018824 A1, as cited in the previous Office action(s)).
Regarding claim 17, Daubitzer teaches a battery cooler assembly (device for pressing a cooler against a battery, Daubitzer Title/Abstract), comprising: 
a frame having a pair of opposed parallel walls (battery stack holder/module carrier 12, left and right walls in Daubitzer Fig. 11 – see annotation below)
each of the walls having a ledge extending outwardly from one of the walls (bearing plates 75 joined to module carrier 12, Daubitzer [0070] and Fig. 11);
a heat exchanger positioned between the opposed parallel walls (cooler 5 including cover/reinforcing plate 9 and tubes 7, Daubitzer [0069-0070, 0084-0088] and Figs. 5 and 11 – see annotation below), 
the heat exchanger having a plate pair (laminated plate design of the cooler, Daubitzer [0085]), 
the plate pair having a first plate and a second plate coupled to one another (upper and lower surfaces of cooler flat tubes 7 coupled via tube edges, Daubitzer Figs. 5 and 11), 
the first plate and the second plate together defining a fluid flow channel permitting fluid flow from an inlet on the heat exchanger to an outlet on the heat exchanger (flat tubes 7 connecting collecting tanks 8 of the cooler, Daubitzer [0086-0087] and Fig. 11); and
a plurality of arched support structures engaging the heat exchanger and positioned between the opposed parallel walls (bracing unit consisting of 3D arched clamping straps 74 engaging with cooler cover plate 9, Daubitzer [0070] and Figs. 9-11), 
and extending from a first edge of the heat exchanger to a second edge of the heat exchanger (straps 74 extend along cooler reinforcement plate 9 between tanks 8 at cooler edges, Daubitzer Fig. 11 – see annotation below), 
wherein opposing top and bottom surfaces of the plurality of arches support structures are corrugated with ribs (high points 70 for contact pressure shown along straps 74, Daubitzer [0070] and Figs. 9-11),
wherein the first edge of the heat exchanger is proximate to one of the opposed parallel walls and the second edge of the heat exchanger is proximate to the other opposed parallel wall (edges of cooler tanks 8/cooler reinforcement plate 9 are proximate to left and right parallel walls of holder 12, as shown in Daubitzer Fig. 11),
wherein the heat exchanger is positioned between one or more battery modules and the plurality of arched support structures (cover/reinforcement plate 9 of the cooler is positioned between the arched support straps 74 and battery 1, Daubitzer Fig. 11 – achieves functionality of “device for pressing a cooler against a battery” per Daubitzer Title/Abstract), and 
at least portions of the opposing ends of the plurality of arched support structures engaging the one or more battery modules (pressure part/clamping strap is a means to exert force on the cooler perpendicularly to contact surface of the battery, Daubitzer [0009]; battery stack 1 made of cells 2 shown in Fig. 11; ends support straps 74 engage with battery 1 at apertures 76) 
thereby reducing stress on the heat exchanger (optimum connection of a cooling plate to a battery can be achieved by a uniform distribution of a contact pressure, Daubitzer [0005]; regular and uniform distribution of pressure onto the cooler 5, Daubitzer [0070]).

    PNG
    media_image1.png
    613
    691
    media_image1.png
    Greyscale


The above-cited embodiment of Daubitzer fails to teach: 
a length of the ribs extending parallel to a length of the plurality of arched support structures.
However, Daubitzer [0076-0079] does teach alternative embodiments of pressure elements which promote contact pressure between the cooler and the battery pack; Daubitzer teaches herein that such elements can be in plate shape, strip shape, and can contain surface texturing such as corrugated ribs extending parallel to the length of the elements (see also Daubitzer Fig. 33). Daubitzer 
From these teachings of Daubitzer, a person having ordinary skill in the art would have found it obvious to modify Daubitzer by combining embodiments thereof to modify the ribs to be corrugated, longitudinal ribbing on the surface of the plural support structures while maintaining the arched shape with the motivation of achieving improved contact between the cooler and battery pack when pressed together by the support element. Since Daubitzer welcomes modification of the support structures within their invention, such a modification would be obvious to a person having ordinary skill in the art and render such limitations of the instant claim obvious.

Daubitzer fails to teach:
each of the walls having a ledge extending outwardly from one of the walls towards the other wall. (As seen in Fig. 11, Daubitzer teaches bearing plates 75 as ledges extending outwardly from one wall away from the other wall);
opposing ends of each of the plurality of arched support structures are each positioned between the ledge of one of the opposing walls and the one or more battery modules.

Okada, which is analogous in the art of battery cooling architecture, teaches a plate curved toward a battery (temperature equalizing plate 15 with curved portion 32 protruding toward battery block 3, Okada [0016, 0083], Figs. 15 and 17) which is similar to Daubitzer’s curved strap 74 and battery module 1. Okada teaches parallel walls on either side of the battery module with ledges extending from each wall toward the opposite wall; these ledges are shown to attach/support first and second planar 

    PNG
    media_image2.png
    601
    910
    media_image2.png
    Greyscale

The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see MPEP § 2143, B). It would have been obvious, at the time of filing, for a person having ordinary skill in the art to substitute the bearings plates 75 of Daubitzer, which extend away from the opposite wall, with the ledges as taught by Okada Fig. 17 to instead extend toward the opposite wall (parallel walls of 12 in Daubitzer) and still achieve the predictable result of attaching/supporting curved clamping strap 74. A person with ordinary skill in the art may choose to change the directionality of the bearing plates to save space, for example, since such is an engineering design choice within the ambit of a skilled artisan as exemplified by Daubitzer and Okada.
With such a modified configuration, the ends of straps 74 which are hooked into locations 76 between walls 12 per Daubitzer Fig. 11 would hook between the substituted inwardly extending ledges above the battery module. Additionally, the mere rearrangement of parts, without any new or 

Although it is Examiner’s position that Daubitzer in view of Okada renders obvious all limitations of claim 17 as cited above, even if not, such would be obvious over Daubitzer in view of Okada, Yum, and Maguire.
Therefore, alternately, if Daubitzer fails to teach a length of the ribs extending parallel to a length of the plurality of arched support structures:
Yum, which is analogous in the art of coolers being supported below a battery pack (see Yum Fig. 2), teaches a plurality of corrugated support members within a cooling assembly which are used to press a thermally conductive member against battery modules (Yum [0017] and Figs. 2 and 4). Yum teaches such corrugated support members having ribs extending along the longitude thereof (Yum Figs. 4-5 and 10) and that such are beneficial in providing support to the cooling assembly with the corrugated shape preventing collapse thereof (Yum [0042]).
Furthermore, Maguire, which is analogous in the art of structures for pressing a heat exchanger against a battery assembly (see Maguire Fig. 2), teaches an arched structure (arched biased profile 72 with curved middle portion 71, Maguire Fig. 2 and [0047]) which is beneficial for promoting contact between a battery cell stack and heat exchanger (62 and 70, Maguire [0047] and Fig. 2).
From these teachings of Daubitzer, Yum, and Maguire, a person having ordinary skill in the art would have found it obvious to modify Daubitzer by combining embodiments thereof to modify the ribs to be corrugated, longitudinal ribbing on the surface of the plural support structures while maintaining 

Thus, all limitations of amended claim 17 are rendered obvious.


Regarding claim 18, modified Daubitzer teaches the limitations of claim 17 above and teaches the one or more battery modules are positioned on the heat exchanger (module carrier 12 contains multiple battery cells 2 as shown in Daubitzer Fig. 11, positioned on/atop the heat exchanger/cooler 5, as when viewed from the perspective of Daubitzer Fig. 15 or 23, for example).   
Regarding claim 23, modified Daubitzer teaches the limitations of claim 17 above and teaches the plurality of arched support structures are positioned between heat exchanger and the ledge of each of the opposed parallel walls (modified Daubitzer includes ledges at each of the two side walls of holder 12 extending toward one another as taught by Okada – opposite in directionality but serving the same function as bearing plates 75; thus, support structures/arched clamping straps 74 are indeed positioned between these ledges and cover plate 9 – in recesses between tubes 7 – of the heat exchanger/cooler).  
	Regarding claim 24, modified Daubitzer teaches the limitations of claim 23 above and teaches each of the plurality of arched support structures is a beam extending from one ledge of the frame to an opposing ledge of the frame (clamping straps 74 are in the shape of an arched beam and extend from each ledge atop the parallel walls of holder 12; see annotated figures above).

Regarding claim 25, modified Daubitzer teaches the limitations of claim 24 above and teaches the beam of each of the plurality of support structures (claiming straps 74, Daubitzer Figs. 10-11) comprises: 
a centrally arched beam section (middle portion of strap 74 shown curved in Daubitzer Figs. 10-11) extending from a first planar surface proximate a first end of the beam to a second planar surface proximate a second end of the beam (planar surfaces at ends of arched beam 74 in Daubitzer Fig. 11, corresponding to the locations of planar surfaces 65 shown in Daubitzer Fig. 9)
wherein a convex face of the centrally arched beam section contacts the heat exchanger (curved/convex portion of clamping strap beams 74 contact cover plate 9 of the cooler and tubes 7 of the cooler, shown in Daubitzer Fig. 11; pressure part forming a defined pressure point to directly contact and transmit press-on force to the cooler, Daubitzer [0009]), and
the first planar surface is positioned on one ledge of the frame and the second planar surface is positioned on an opposing ledge of the frame (Daubitzer Fig. 11 shows planar ends of straps 74 positioned on ledges 75 of frame 12, which are directionally modified to extend toward one another per the teachings of Okada regarding claim 17).

Regarding claim 26, modified Daubitzer teaches the limitations of claim 25 above and teaches the beam further comprises 
a first bend between the first planar surface and the centrally arched beam section, and a second bend between the second planar surface and the centrally arched beam section (first and second bends of beam 74 shown at left and right of Daubitzer Fig. 10); 
the first bend and the second bend resulting the curvature of the beam near the first planar surface and second planar surface being directed to the heat exchanger (pre-curved clamping 

	Regarding claim 27, modified Daubitzer teaches the limitations of claim 26 above and teaches the beam has a generally W-shaped structure (shown in Daubitzer Fig. 10).  
Regarding claim 28, modified Daubitzer teaches the limitations of claim 24 above and teaches the beam has ribs extending from the first end of the beam to the second end of the beam (high points 70 along beam 74, embossed longitudinally, Daubitzer Figs. 9-10 and [0070, 0105]).
Regarding claim 29, modified Daubitzer teaches the limitations of claim 24 above and teaches the beam has one or more openings for receiving one or more protuberances extending from the heat exchanger for affixing the heat exchanger to the beam (screw-on points 82, Daubitzer Fig. 18 and [0113]; combination with the embodiment of Fig. 11 taught in Daubitzer [0081]).
Regarding claim 31, modified Daubitzer teaches the limitations of claim 29 above and teaches the one or more openings are formed on the first planar surface and/or the second planar surface (screw holes 82 are shown the ends of the beams in Daubitzer Fig. 18, corresponding to the planar surfaces on the ends of 74 in Daubitzer Figs. 9-11).
Regarding claim 32, modified Daubitzer teaches the limitations of claim 24 above and teaches the one or more battery modules are aligned with longitudinal edges of the beam (battery cells 2 line up with ends of beams 74, see Daubitzer Figs. 11, 13, 15 and [0042, 0071]).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daubitzer, Okada, Yum, and Maguire as applied to claim 29 above, and further in view of Legot et al. (US 2016/0297320 A1, as cited in the previous Office action(s)).
Regarding claim 30, modified Daubitzer teaches the limitations of claim 29 above but fails to teach the one or more openings are formed centrally in the central arch section.  
Legot, which is analogous in the art of supporting a heat exchanger in contact with a battery (Legot Title/Abstract), teaches a W-shaped support beam (compression element 15 with rounded apex 29 and planar ends 39, as shown Legot Figs. 1 and 3) for pressing a heat exchanger against a battery (heat exchanger 5 and battery 7 in Legot Fig. 6 and [0042]). Legot teaches that the support beam can be connected to the heat exchanger base at the centrally arched section by a variety of attachment elements (see location of engaging elements 43 in Legot Figs. 7 and 8).
The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art (see MPEP § 2144.04). A person having ordinary skill in the art, at the time of filing, could rearrange the opening (screw-holes 82 of modified Daubitzer) to be formed centrally in the central arch section of the support beam (analogous to the location of engaging element 43 as taught by Legot) and achieve the predictable result of still affixing the beam to the heat exchanger and may choose to do so as an engineering design to expect better securement of the support straps at various locations as desired.
Thus, claim 30 is rendered obvious.

Response to Arguments
Applicant's arguments filed 09/20/2021 have been fully considered but they are not persuasive. The amended limitation of independent claim 17 have been considered and a new thorough search was conducted; however, Daubitzer remains the primary reference as applied above and noted within the Advisory Action mailed 09/10/2021. In response to Applicant’s arguments regarding the arched structure in addition to the longitudinal ribs, Examiner does maintain that Daubitzer invites modifications to their inventions and teaches toward both arching and longitudinal ribbing within .
Regarding arguments against the embodiment taught in Fig. 33 of Daubitzer, Examiner notes that such is applied above in teaching toward surface texturing being beneficial in promoting contact between the heat exchanger and battery pack; further, Yum is incorporated above to teach longitudinal ribbing for the same supportive structure and functionality as claimed. Other embodiments of Daubitzer, as well as the supporting secondary reference Maguire, teach toward the central arching of the support structure for further promoting contact between a heat exchanger and battery pack. Thus, the teachings of Daubitzer are still applicable in view of Yum and Maguire, and arguments to the contrary are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 9a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JESSIE L. WALLS/Examiner, Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728